                 Case 2:18-cr-00145-RAJ Document 99 Filed 06/29/20 Page 1 of 2



 1                                                                 The Hon. Richard A. Jones
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT FOR THE
 8
                             WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10
      UNITED STATES OF AMERICA,                           No. CR18-145-RAJ
11
                               Plaintiff,
12
                          v.
13
                                                          FINAL ORDER OF FORFEITURE
14
      BOBBY BARNARD BEASLEY,
15
16                             Defendant.
17
18          THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 a Final Order of Forfeiture for the following property, which was seized on or about June
20 6, 2018:
21          1.      Three rounds of Federal .40 caliber S&W ammunition;
22          2.      Three rounds of S&B .40 caliber S&W ammunition; and
23          3.      Three rounds of Hornady .40 caliber S&W ammunition.
24          The Court, having reviewed the United States’ motion, as well as the other
25 pleadings and papers filed in this matter, HEREBY FINDS that entry of a Final Order of
26 Forfeiture is appropriate for the following reasons:
27
28

     Final Order of Forfeiture - 1                                    UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     United States v. Beasley, CR18-145-RAJ
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
                 Case 2:18-cr-00145-RAJ Document 99 Filed 06/29/20 Page 2 of 2



 1          •       In the plea agreement that Defendant Bobby Barnard Beasley entered on
 2                  July 30, 2019, he agreed to forfeit his interest in the above-listed property,
 3                  (Dkt. No. 76, ¶ 6);
 4          •       On October 31, 2019, the Court entered a Preliminary Order of Forfeiture
 5                  finding the above-listed property forfeitable pursuant to 18 U.S.C. § 924(d)
 6                  and 28 U.S.C. § 2461(c) and forfeiting the Defendant’s interest in the
 7                  property, (Dkt. No. 89);
 8          •       Thereafter, the United States published notice of the pending forfeiture as
 9                  required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure
10                  (“Fed. R. Crim. P.”) 32.2(b)(6)(C), (Dkt. No. 92), and also provided direct
11                  notice to two potential claimants as required by Fed. R. Crim. P.
12                  32.2(b)(6)(A), (Declaration of AUSA Christiansen, ¶ 2, Exs. A–B); and
13          •       The time for filing third-party petitions has expired, and none were filed.
14
15 NOW, THEREFORE, THE COURT ORDERS:
16          1.      No right, title, or interest in the above-listed property exists in any party
17 other than the United States;
18          2.      The property is fully and finally condemned and forfeited, in its entirety, to
19 the United States; and
20          3.      The United States Department of Justice, and/or its representatives, are
21 authorized to dispose of the property in accordance with the law.
22          IT IS SO ORDERED.
23          DATED this 29th day of June, 2020.
24
25                                                       A
26                                                       The Honorable Richard A. Jones
27                                                       United States District Judge

28

     Final Order of Forfeiture - 2                                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Beasley, CR18-145-RAJ
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
